Title: To Benjamin Franklin from George Whitefield, 23 June 1747
From: Whitefield, George
To: Franklin, Benjamin


Dear Mr. Franklin
[Philadel]phia June 23. 1747
I thank You heartily for Your kind preamble to the Subscription. I only object against its being made publick so as to engage persons in America and Great Britain. I think such a procedure would betray somewhat of meaness of Spirit and of a confidence in Him who hitherto has never left me in extremity, since I think a private subscription among my Friends here and elsewhere would raise as much as I want. The publication of such a subscription would raise I believe more than is sufficient to pay my debts. I seek no such thing. If I can say I owe no man anything but love, I do not desire to save a groat, any more than will serve for a visible fund for the Orphan-house after my decease. [That?] institution I cannot give up. I know it would grieve thousands. Besides I am persuaded the New plantation in South Carolina will more than supply Bethesda with what (as it now subsists) it stands in need of. Need I add that there are several fatherless Children, [torn: whom I] look upon as my own who must then be turned out into a [torn] I cannot bring them to Pensylvania, because I [torn] to [torn] here; and if the Orphan-house should be given up [before?] my departure to my Native Country, America, in all probability, would see me no more. Whilst that stands, I shall have a visible call to visit these parts again. If this reasoning be not sound, let me be indulged in the Orphan-house since it is my darling, and a darling in which my own private interest cannot be concerned. Let it suffice to inform You that if I am helped out of my present embarrassments, I intend troubling no one for the Orphan-house any more. Excuse me from adding anything further. You know how generous minds work. I think it more blessed to give than to receive. But I submit to [torn] once tho’ Lord of all condescended to live [torn] alms. At the same I would be humbled for all im [torn] cies in his service, and committing all my concerns to [His] hands, I subscribe myself Dear Sir Your very affectionate Friend and Servant
G W.

Would it not be for a few Trusty Friends to [have?] Copies of the preamble and to agree to call upon such persons as they have most interest with? I depend on my Friends Readiness and dispatch. Bis dat qui cito dat.

